Filed 7/17/15
                           CERTIFIED FOR PUBLICATION

                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                             FIRST APPELLATE DISTRICT

                                     DIVISION TWO


THE PEOPLE,
        Plaintiff and Respondent,
                                                   A141043
v.
ROBERT ERNEST COWART,                              (Sonoma County
                                                   Super. Ct. No. SCR620101)
        Defendant and Appellant.


        Penal Code section 1601, subdivision (a) addresses the availability of outpatient
medical treatment for a defendant “charged with and found incompetent on a charge of
. . . any felony involving death.” We decide on this appeal whether a defendant who
allegedly left the scene of a car accident in violation of Vehicle Code section 20001,
subdivision (a) was charged with a “felony involving death” when there are no
allegations or evidence that the victim’s death resulted from the defendant’s flight from
the accident scene.
        We conclude that the defendant was not charged with a felony involving death.
Vehicle Code section 20001 does not criminalize motor vehicle accidents or the injuries
resulting from them. “It merely addresses the duties of a driver, however otherwise
innocent, once the accident and its attendant injuries have occurred.” (People v. Wood
(2000) 83 Cal. App. 4th 862, 866 (Wood).) We therefore reverse the trial court’s order
requiring that defendant be confined pursuant to Penal Code section 1601, subdivision (a)
before receiving outpatient treatment.
                                     BACKGROUND
        Defendant Robert Ernest Cowart was charged with a single felony count of failing
to stop at the scene and report an injury accident in violation of Vehicle Code section

                                             1
20001, subdivision (a). The complaint was later amended to add a count of misdemeanor
vehicular manslaughter in violation of Penal Code section 192, subdivision (c)(2).
       Upon a stipulation of the parties, the trial court found defendant incompetent to
stand trial. According to a neuropsychological evaluation requested by the district
attorney, defendant was suffering from vascular dementia and was not expected to gain
competency in the future “unless major strides are made in terms of dementia treatment.”
Defendant was 68 years of age at the time of the alleged injury accident.
       We do not have a clear record on appeal of the incident underlying the charges
against defendant, perhaps because defendant was found incompetent before any
evidence was developed. For background purposes only, we recite the district attorney’s
description of events, which has not been admitted to by defendant: “On June 8, 2012,
defendant was driving his vehicle southbound on Petaluma Hill road at approximately 45
miles per hour. Stephan Alan Norwick was riding his bicycle southbound on the paved
asphalt shoulder of Petaluma Hill road ahead of defendant. Defendant was inattentive to
his driving and allowed his vehicle to turn onto the west paved asphalt shoulder. As a
result of defendant’s unsafe turning movement, the right front of defendant vehicle
collided with the back tire of Norwick’s bicycle. Norwick’s head hit the passenger side
mirror and he was thrown onto the dirt shoulder. On June 19, 2012, Norwick died of his
injuries.” Defendant allegedly left the scene of this accident without stopping to render
assistance to the victim or provide identification information. There is no evidence
before us that the victim’s injuries were caused by the defendant leaving the scene of the
accident.
       The trial court held a hearing on December 19, 2013, to consider defendant’s
placement. The parties disputed whether Penal Code section 1601 required that
defendant be confined to a medical facility before receiving outpatient medical treatment.
Their dispute centered on whether the defendant was charged with a “felony involving
death” under Penal Code section 1601, subdivision (a). At the conclusion of the hearing,
the trial court ordered defendant confined to Napa State Hospital for a 90-day evaluation
period and remanded him into the custody of the Sonoma County Jail.


                                             2
       On December 23, 2013, defendant brought a “Writ of Prohibition and/or Mandate”
challenging the trial court’s December 19 order. On December 24, 2013, in response to
the writ, we granted a temporary stay of the trial court’s order and ordered defendant’s
release from the Sonoma County Jail. The trial court held a hearing later that day and
issued an order releasing defendant from custody on bail with conditions, including that
he not drive any type of vehicle, that he take prescribed medication, and that he continue
the in-house care the Veteran’s Administration had been providing. The trial court also
clarified the basis of its December 19 order, stating: “I do believe, based on the felony
that’s charged, the facts underlying the felony as this Court knows them, that 1601 of the
Penal Code does apply, and that therefore, there is a 180-day minimum confinement. I
believe it was a felony that resulted in death, at the direct hand of the defendant, and that
that Penal Code Section contemplates a thorough, a thorough forensic attempt to restore
the defendant in such felony cases.”1
                                        DISCUSSION
       “If the defendant is found mentally incompetent, the trial . . . shall be suspended
until the person becomes mentally competent.” (Pen. Code, § 1370, subd. (a)(1)(B).)
Under certain circumstances, Penal Code sections 1370 and 1600 permit outpatient
placement for defendants found incompetent to stand trial. (Pen. Code, § 1370, subd.
(a)(1)(B)(i); § 1600.) However, at the time of the trial court’s December 19, 2013 order,
Penal Code section 1601, subdivision (a) provided, in pertinent part: “In the case of any
person charged with and found incompetent on a charge of . . . any felony involving
death . . . , outpatient status under this title shall not be available until that person has



       1
         After ordering the temporary stay, we informed defendant that the trial court’s
December 19, 2013, confinement order was appealable and that if he timely filed a notice
of appeal, we would treat his writ of prohibition/mandate as a writ of supersedeas, grant
the writ of supersedeas, and leave in place the temporary stay of the trial court’s
December 19 order. Defendant then timely filed a notice of appeal of the December 19
order. We treated his original writ as a writ of supersedeas and ordered that the
temporary stay we previously imposed remain in place.


                                                3
actually been confined in a state hospital or other treatment facility for 180 days or
more . . . .”
        This subdivision was amended, effective January 1, 2015, to add an additional
clause which gives the trial court discretion to place a mentally incompetent defendant in
an outpatient program, even if he has been charged with a “felony involving death.”2
(Pen. Code, § 1601, subd. (a); Stats. 2014, ch. 734, § 1.) The statute now permits the
court to place a defendant in outpatient treatment if “the court finds a suitable placement
. . . that would provide the person with more appropriate mental health treatment and the
court finds that the placement would not pose a danger to the health or safety of others,
including, but not limited to, the safety of the victim and the victim’s family.” We asked
the parties for further briefing to address the applicability of this amendment. Because
we conclude that defendant was not charged with a “felony involving death,” we do not
need to reach the effect of the amendment to Penal Code section 1601, subdivision (a) to
this matter.


        2
          The current version of Penal Code section 1601, subdivision (a) states in full:
“In the case of any person charged with and found incompetent on a charge of, convicted
of, or found not guilty by reason of insanity of murder, mayhem, aggravated mayhem, a
violation of Section 207, 209, or 209.5 in which the victim suffers intentionally inflicted
great bodily injury, robbery or carjacking with a deadly or dangerous weapon or in which
the victim suffers great bodily injury, a violation of subdivision (a) or (b) of Section 451,
a violation of paragraph (2), (3), or (6) of subdivision (a) of Section 261, a violation of
paragraph (1) or (4) of subdivision (a) of Section 262, a violation of Section 459 in the
first degree, a violation of Section 220 in which the victim suffers great bodily injury, a
violation of Section 288, a violation of Section 18715, 18725, 18740, 18745, 18750, or
18755, or any felony involving death, great bodily injury, or an act which poses a serious
threat of bodily harm to another person, outpatient status under this title shall not be
available until that person has actually been confined in a state hospital or other treatment
facility for 180 days or more after having been committed under the provisions of law
specified in Section 1600, unless the court finds a suitable placement, including, but not
limited to, an outpatient placement program, that would provide the person with more
appropriate mental health treatment and the court finds that the placement would not
pose a danger to the health or safety of others, including, but not limited to, the safety of
the victim and the victim’s family.” (Italics added.) We have italicized the language that
became effective January 1, 2015.


                                              4
       The issue of whether defendant was charged with a “felony involving death” for
his alleged violation of Vehicle Code section 20001, subdivision (a) is a question of law,
which we address under an independent review standard. (People v. Jones (2001) 25
Cal. 4th 98, 103.) Our first step is to “look to the words of the statute[s] themselves.”
(MacIsaac v. Waste Management Collection and Recycling, Inc. (2005) 134 Cal. App. 4th
1076, 1082.) “We give the words of the statute ‘a plain and commonsense meaning’
unless the statute specifically defines the words to give them a special meaning.
[Citations.] If the statutory language is clear and unambiguous, our task is at an end, for
there is no need for judicial construction.” (Id. at p. 1083.)
       Vehicle Code section 20001, subdivision (a) states: “The driver of a vehicle
involved in an accident resulting in injury to a person, other than himself or herself, or in
the death of a person shall immediately stop the vehicle at the scene of the accident and
shall fulfill the requirements of Sections 20003 and 20004.” Vehicle Code sections
200033 and 200044 essentially require drivers to render reasonable aid to an injured


       3
         “(a) The driver of any vehicle involved in an accident resulting in injury to or
death of any person shall also give his or her name, current residence address, the names
and current residence addresses of any occupant of the driver’s vehicle injured in the
accident, the registration number of the vehicle he or she is driving, and the name and
current residence address of the owner to the person struck or the driver or occupants of
any vehicle collided with, and shall give the information to any traffic or police officer at
the scene of the accident. The driver also shall render to any person injured in the
accident reasonable assistance, including transporting, or making arrangements for
transporting, any injured person to a physician, surgeon, or hospital for medical or
surgical treatment if it is apparent that treatment is necessary or if that transportation is
requested by any injured person.
       “(b) Any driver or injured occupant of a driver’s vehicle subject to the provisions
of subdivision (a) shall also, upon being requested, exhibit his or her driver’s license, if
available, or, in the case of an injured occupant, any other available identification, to the
person struck or to the driver or occupants of any vehicle collided with, and to any traffic
or police officer at the scene of the accident.” (Veh. Code, § 20003.)
       4
         “In the event of death of any person resulting from an accident, the driver of any
vehicle involved after fulfilling the requirements of this division, and if there be no traffic
or police officer at the scene of the accident to whom to give the information required by
Section 20003, shall, without delay, report the accident to the nearest office of the

                                              5
person and furnish identification information. “In lay terms, section 20001, subdivision
(a) describes the crime of hit-and-run.” (People v. Braz (1998) 65 Cal. App. 4th 425, 427
(Braz).) The victim’s death is not a necessary element of Vehicle Code section 20001,
subdivision (a); the same section may also apply when the victim suffers an injury that
does not result in death. (Veh. Code, § 20001, subd. (a).) The judicial council jury
instructions reflect that death is not a necessary element of Vehicle Code section 20001,
subdivision (a). (CALCRIM No. 2140 [accident caused death or injury to someone
else].)
          The parties have not cited, and we are not aware of, any published opinions
addressing whether a violation of Vehicle Code section 20001, subdivision (a) is a felony
involving death under Penal Code section 1601, subdivision (a). But we are not without
guidance, as several appellate courts––in opinions which neither party has cited––have
addressed analogous issues involving Vehicle Code section 20001. Those courts have
concluded that Vehicle Code section 20001 does not criminalize a motor vehicle accident
and its attendant injuries, but instead criminalizes leaving the scene of an accident that
has already occurred.
          In Braz, supra, 65 Cal. App. 4th 425, the court analyzed whether the sentencing
enhancement provision of Vehicle Code section 20001, subdivision (b)(2) was applicable
to the hit-and-run conviction before it. At the time Braz was decided, subdivision (b)(2)
allowed for increased punishment for “[a]ny violation of subdivision (a) which results in
. . . permanent, serious injury.” (Id. at pp. 427, 431.) The jury found the defendant guilty
of violating subdivision (a), and also found the violation resulted in permanent, serious
injury under subdivision (b)(2). (Id. at p. 431.) The defendant argued on appeal that the
subdivision (b)(2) sentence enhancement could not apply “unless the defendant’s failure
to comply with subdivision (a) proximately causes permanent, serious injury.” (Ibid.)
The court agreed, stating: “Section 20001, subdivision (a) describes a standard of

Department of the California Highway Patrol or office of a duly authorized police
authority and submit with the report the information required by Section 20003.” (Veh.
Code, § 20004.)


                                               6
conduct for drivers who are involved in accidents causing injury to other persons,
whether or not the drivers are responsible for the accident. [Citations.] ‘The gravamen
of a section 20001 offense . . . is not the initial injury of the victim, but leaving the scene
without presenting identification or rendering aid.’ [Citations, italics omitted.] It thus
follows that a court may not impose the penalties set forth in subdivision (b)(2) unless the
defendant’s failure to stop and present identification and render aid causes permanent,
serious injury to the accident victim.” (Ibid., italics added.)5
       In Wood, supra, 83 Cal. App. 4th 862, the court addressed whether a violation of
Vehicle Code section 20001 was a “ ‘felony in which the defendant personally inflicts
great bodily injury’ ” under Penal Code section 1192.7, subdivision (c)(8), when the
“injury to the victims was the result of the driving and not of the flight.” (Id. at p. 865.)
If the violation was a felony in which the defendant inflicted great bodily injury, then it
would be a “ ‘serious felony’ ” under Penal Code section 1192.7, subdivision (c)(8) and
therefore a “strike” under the then-current three-strikes laws. (Id. at p. 864.) The court
stated that “Vehicle Code section 20001 does not make criminal the actual accident or
event which causes the physical contact with the victim. It merely addresses the duties of
a driver, however otherwise innocent, once the accident and its attendant injuries have
occurred.” (Id. at p. 866.) The court concluded: “We hold, therefore that where the
defendant causes serious bodily injury by the manner of the original impact with the
victim while driving and thereafter fails to stop as required by Vehicle Code section
20001, such conduct does not qualify as a serious felony under Penal Code section
1192.7, subdivision (c)(8).” (Id. at p. 867.)



       5
          In response to Braz, the Legislature amended subdivision (b)(2), effective
October 10, 1999, to provide for increased punishment when “the accident described in
subdivision (a) results in death or permanent, serious injury.” (Veh. Code, § 20001, subd.
(b)(2), italics added; Stats. 1999, ch. 854, § 1.) As we discuss post, courts have continued
to hold after this amendment that the “gravamen” of Vehicle Code section 20001 is not
the initial injury to a victim, but leaving the scene of an accident without presenting
identification or rendering aid.


                                                7
       In People v. Valdez (2010) 189 Cal. App. 4th 82 (Valdez), the court addressed
whether, for purposes of a sentencing enhancement, injuries sustained by a car accident
victim occurred “in the ‘commission of’ ” a violation of Vehicle Code section 20001.
(Id. at pp. 84-85.) The injuries suffered by the victim occurred after being struck by a car
driven by the defendant, but were not aggravated in any manner by the defendant’s flight.
(Id. at p. 84.) A jury found the defendant guilty of violating Vehicle Code section 20001,
subdivision (a). The jury also found true the special allegation that the defendant caused
great bodily injury to the victim, resulting in a three-year enhanced sentence under Penal
Code section 12022.7, subdivision (a), which applies to any person who personally
inflicts great bodily injury “in the ‘commission of a felony . . . .’ ” (Id. at p. 85; Pen.
Code, § 12022.7, subd. (a).) The defendant appealed the special finding, arguing that the
injuries suffered by the victim in the initial accident could not have occurred “ ‘in the
commission’ ” of the Vehicle Code section 20001 violation unless they occurred during
defendant’s flight after the accident. (Valdez, supra, 189 Cal.App.4th at p. 87.) The
court agreed with the defendant, stating: “Braz and Wood are consistent with an
unbroken line of cases stretching back more than 50 years” that “lead to but one
conclusion: the injuries sustained in the accident in this case were not inflicted in the
commission of a felony or attempted felony based upon defendant’s subsequent flight.”
(Id. at pp. 89-90.) “The injuries were ‘caused by acts which occurred prior to the
criminal act [i.e. violating Vehicle Code section 20001], not the result of the criminal
act.’ [Citation.]. The fact that defendant subsequently fled does not retroactively alter
the character of the accident from noncriminal to criminal.” (Id. at p. 90.)
       Similarly, in Corenbaum v. Lampkin (2013) 215 Cal. App. 4th 1308, 1340
(Corenbaum), the court addressed whether, under Code of Civil Procedure section
1021.4, a civil action for damages was “based upon” a violation of Vehicle Code section
20001 when the plaintiff’s injuries were caused during the initial car accident, rather than
the defendant’s flight from the accident. (Id. at pp. 1324-1325, 1339.) Pursuant to Code
of Civil Procedure section 1021.4, a court may award attorney’s fees to a prevailing
plaintiff in a civil action that is “based upon that defendant’s commission of a felony


                                               8
offense for which that defendant has been convicted.” (Code Civ. Proc., § 1021.4.) The
court concluded the civil action was not “based upon” a violation of Vehicle Code section
20001 because the injury for which the plaintiff sought damages occurred during the
initial accident, not the subsequent flight. The court stated that “[m]any courts have
concluded that the conduct made criminal by Vehicle Code section 20001 . . . is fleeing
the scene of an injury accident without providing the required information or rendering
assistance, rather than causing or being involved in the accident itself.” (Id. at p. 1340.)
“Accordingly, the damages recoverable in a civil action for violation of the statute are
limited to those caused by fleeing rather than damages caused by the accident itself.
[Citation.] [¶] We therefore conclude that when a defendant has been convicted of a
violation of Vehicle Code section 20001, subdivision (a), the conduct constituting the
commission of a felony for purposes of [Code of Civil Procedure] section 1021.4 is
fleeing the scene of an injury accident without providing the required information or
rendering assistance.” (Id. at pp. 1340-1341.)
       In a case involving restitution ordered as part of a state prison sentence––a context
unrelated to this matter––the court in People v. Rubics (2006) 136 Cal. App. 4th 452
(Rubics) examined the elements of Vehicle Code section 20001 to determine whether
funeral expenses for a car accident victim were incurred “as a result of” a Vehicle Code
section 20001 violation. (Id. at p. 457, italics omitted.) The trial court ordered that the
defendant pay for the funeral expenses after he pleaded guilty to a felony violation of
Vehicle Code section 20001, subdivision (a), and to an allegation under subdivision
(b)(2) that the accident resulted in death. (Id. at p. 454.) The defendant admitted in his
plea that he was “involv[ed] in an accident resulting in the injury or death of another,”
but argued on appeal that the loss suffered by the victim’s family was a result of the
initial accident and not the defendant’s flight from the scene. (Ibid.) The appellate court
affirmed the restitution order, holding that the defendant’s “involvement in an accident
causing [the victim’s] death is an element of his felony hit-and-run offense. Indeed, [the
defendant] admitted these same facts in his guilty plea.” (Id. at p. 458.) “Thus, the



                                              9
elements of section 20001 require [the defendant’s] involvement in the accident and
responsibility for the loss incurred.” (Ibid.)
       Rubics is inapposite to this matter for several reasons. First, it addressed a
victim’s right to restitution after a defendant was convicted of violating Vehicle Code
section 20001. (Rubics, supra, 136 Cal.App.4th at p. 461.) This context is different than
confinement under Penal Code section 1601, subdivision (a) and implicates different
policies. The restitution statute at issue in Rubics, Penal Code section 1202.4,
subdivision (a)(1), was enacted pursuant to a constitutional provision (Cal. Const., art. I,
§ 28, subd. (b)). (Ibid.) It is well settled that restitution statutes enacted pursuant to this
constitutional provision “should be interpreted broadly and liberally” (People v. Saint-
Amans (2005) 131 Cal. App. 4th 1076, 1084), and we have found no authority stating that
Penal Code section 1601 must be interpreted in the same manner.
       In addition, the court’s analysis in Rubics was based not only on the defendant’s
flight from the scene in violation of Vehicle Code section 20001, subdivision (a), but also
on the defendant’s admission to an allegation under subdivision (b)(2) that the accident
resulted in death. (Rubics, supra, 136 Cal.App.4th at p. 454.) In the matter before us,
Penal Code section 1601, subdivision (a) can only apply if defendant was charged with a
felony involving death. However, in contrast to Rubics, the district attorney here did not
charge an allegation under subdivision (b)(2) that the accident resulted in the victim’s
death. Nor, of course, has the defendant otherwise admitted that the accident caused the
victim’s death. Thus, unlike the court in Rubics, we cannot conclude that the victim’s
death is an element of the charged violation of Vehicle Code section 20001.
       Moreover, even though Rubics acknowledged the defendant’s citation to the long
line of cases stating that the gravamen of a Vehicle Code section 20001 violation is
leaving the scene of an accident, the court did not discuss those cases in detail.6 (Rubics,


       6
         The court in Rubics relied almost exclusively on our Supreme Court’s decision in
People v. Carbajal (1995) 10 Cal. 4th 1114, even though the court acknowledged that
Carbajal was different because it involved restitution ordered as a condition of probation,
not as a part of a state prison sentence. (See Rubics, supra, 136 Cal.App.4th at pp. 459-
10
supra, 136 Cal.App.4th at pp. 458-459.) The court simply said that the defendant “reads
section 20001, for restitution purposes, too narrowly.” (Id. at p. 459, italics added.) But
for purposes of the matter now before us, we find that line of cases persuasively explains
why Vehicle Code section 20001, subdivision (a) does not criminalize a car accident and
its resulting injuries, but instead criminalizes leaving the scene of an accident.
Accordingly, we disagree with Rubics to the extent it suggests that a charge of violating
Vehicle Code section 20001, subdivision (a) is based on a defendant causing an accident
that results in injury or death. (Accord Corenbaum, supra, 215 Cal.App.4th at p. 1341 fn.
22 [“To the extent that [Rubics] suggested that a conviction under Vehicle Code section
20001, subdivision (a) is based in part on the defendant’s causing or being involved in an
injury accident, we decline to follow it . . . .”].)
       The Attorney General argues that defendant committed a felony involving death
because not only did the accident allegedly result in a death, but defendant “directly
caused a death.” (Italics omitted.) There is no support for this latter point in the record
or in the allegations of the criminal complaint relating to Vehicle Code section 20001.
The record contains no evidence that defendant’s flight caused the victim’s death. Nor
has it been alleged in the charged Vehicle Code section 20001 violation that defendant
caused a death. The only allegations regarding the victim’s death are contained in the
count for vehicular manslaughter, which has been charged as a misdemeanor. However,
a misdemeanor involving death is not a statutory basis to require confinement pursuant to


461.) Carbajal involved a defendant who pleaded no contest to a misdemeanor violation
of Vehicle Code section 20002, which relates to leaving the scene of an accident resulting
only in damage to property. (Id. at p. 1119.) The Supreme Court held that a trial court
“may condition a grant of probation for a defendant convicted of fleeing the scene of an
accident on payment of restitution to the owner of the property damaged in the accident.”
(Id. at pp. 1126-1127.) However, the rationale for the court’s holding was not that the
property damage was caused by the hit-and-run violation. Instead, the court held that a
condition of probation must only be “reasonably related” to the crime of which defendant
was convicted, and that “in the context of the hit-and-run statute, the restitution condition
may relate to conduct that is not in itself necessarily criminal, i.e., the probationer’s
driving at the time of the accident.” (Id. at p. 1123.)


                                                11
Penal Code section 1601, subdivision (a). It would be particularly anomalous here to
determine that Vehicle Code section 20001 was a felony involving death when the only
alleged crime involving death is a misdemeanor.
       The Attorney General argues that the legislative purpose of Vehicle Code section
20001 is “two-fold: (1) to prevent drivers from leaving the scene of accidents without
providing proper identification, and (2) to ensure necessary assistance is given to injured
people.” But the cases cited by the Attorney General in support of this argument also
make clear that Vehicle Code section 20001 was intended to criminalize a defendant’s
flight from an accident, not the accident itself. (See Bailey v. Superior Court (1970) 4
Cal. App. 3d 513, 519 [“ ‘The legislative purpose in enacting 20001 was to prevent the
driver of the offending car from leaving the scene of the accident without furnishing the
information as to his identity and without rendering necessary aid to the injured
person.’ ”]; People v. Jiminez (1992) 11 Cal. App. 4th 1611, 1625, disapproved on another
ground in People v. Kobrin (1995) 11 Cal. 4th 416, 419-420 [gravamen of section 20001
offense is not the initial injury but leaving the scene]; People v. Escobar (1991) 235
Cal. App. 3d 1504, 1509 [“The gravamen of a section 20001 offense, however, is not the
initial injury of the victim, but leaving the scene without presenting identification or
rendering aid.”]; People v. Corners (1985) 176 Cal. App. 3d 139, 148 [“Although a
violation of section 20001 is popularly denominated ‘hit-and-run,’ the act made criminal
thereunder is not the ‘hitting’ but the ‘running.’ ”]; Karl v. C. A. Reed Lumber Co. (1969)
275 Cal. App. 2d 358, 361 [“The purpose of the statute is to prohibit drivers from leaving
injured persons in distress and danger from lack of medical care, and from seeking to
avoid civil or criminal liability resulting from the accident.”]; People v. Green (1950) 96
Cal. App. 2d 283, 288 [“The purpose of the ‘hit and run’ statute is to prevent the driver of
an automobile from leaving the scene of an accident in which he participates or is
involved without proper identification and to compel necessary assistance to those who
have been injured.”].)
       The plain language of Penal Code section 1601 and Vehicle Code section 20001,
along with the reasoning in Braz, Wood, Valdez, and Corenbaum, lead us to conclude that


                                             12
defendant was not charged with a felony involving death under Penal Code section 1601.
There are no allegations or evidence showing that the injuries sustained by the victim
leading to his death were “caused by fleeing rather than . . . caused by the accident itself.”
(Corenbaum, supra, 215 Cal.App.4th at p. 1340.) Accordingly, the trial court erred by
finding that the defendant was charged with a felony involving death under Penal Code
section 1601. In light of this holding, we do not address defendants two alternative
arguments: (1) that the trial court acted in excess of its jurisdiction because it ordered
confinement without making any finding as to whether Penal Code section 1601,
subdivision (a) was applicable, and (2) that the penal code provisions regarding
competency are inadequate to address people diagnosed with dementia.
                                      DISPOSITION
       The trial court’s December 19, 2013, order confining defendant to Napa State
Hospital is reversed. This matter is remanded for further proceedings consistent with this
opinion.




                                             13
                                 _________________________
                                 Miller, J.


We concur:


_________________________
Kline, P.J.


_________________________
Stewart, J.




A141043, People v. Cowart




                            14
Trial Court: Superior Court of Sonoma County

Trial Judge: Hon. Gary A. Medvigy

Attorney for Defendant and Appellant           Dena Marie Young

                                               By appointment of the Court of Appeal
                                               under the First District Appellate
                                               Project’s Independent Case System

Attorneys for Plaintiff and Respondent
                                               Kamala D. Harris
                                               Attorney General
                                               Dane R. Gillette
                                               Chief Assistant Attorney General
                                               Gerald A. Engler
                                               Senior Assistant Attorney General
                                               Seth K. Schalit
                                               Supervising Deputy Attorney General
                                               William M. Kumelis
                                               Deputy Attorney General




A141043, People v. Cowart




                                         15